Citation Nr: 1436062	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  03-19 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include major depression.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel






INTRODUCTION

The Veteran served on active duty from February 1972 to August 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Board previously remanded this claim to the Agency of Original Jurisdiction (AOJ) several times.  Most recently in July 2013, the Board remanded to obtain outstanding treatment records from a correctional institution, and an addendum opinion as to whether the Veteran had a psychiatric disorder of service origin.  These records were eventually received via the Board's subpoena of the correctional institution.  See 38 C.F.R. § 20.711 (2013). The Veteran's representative has since provided a waiver of AOJ initial jurisdiction over the records, thereby permitting the Board to review them in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Virtual VA paperless claims processing system contains documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in the claims file.  The Veterans Benefits Management System (VBMS) contains no documents.

The appeal is again REMANDED to the Agency of Original Jurisdiction. VA will notify the Veteran if further action is required.


REMAND

Another remand of this case is required in order to supplement the record.  As relevant medical records have now been obtained which verify diagnosis and treatment for a mental disorder, a supplemental opinion must be obtained from a VA examiner as to whether the Veteran has a psychiatric disorder of service origin.  This is particularly the case given that the most recent VA examiner indicated he could not provide a reliable opinion on causation, absent more recent treatment records.

In the interim, appropriates measures should be taken to obtain records associated with a previously filed and denied claim for disability benefits with the Social Security Administration (SSA). 

Accordingly, the case is REMANDED for the following action:

1. Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2. After any additional records are associated with the claims file, return the claims folder to the VA examiner who conducted the VA psychological examination of December 2011, and request a supplemental opinion.  If that examiner is unavailable, another qualified examiner must provide the opinion.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  An explanation for all opinions expressed must be provided.  

The VA examiner is requested to provide a comprehensive diagnosis of all current psychiatric disorders which the Veteran manifests, including but not limited to major depressive disorder.  The examiner is then requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that each of the Veteran's currently diagnosed psychiatric disorders were incurred during active military service, or are otherwise etiologically related thereto. Also indicate whether, provided a psychosis is diagnosed, that disorder manifested to at least a compensable degree (10 percent) within one year of service discharge. 

In providing the requested opinions, the examiner must consider the relevant clinical history including extensive in-service treatment, including the August 1972 psychiatric evaluation, and subsequent notation of mental health difficulties beginning in the mid-1990s, including the Veteran's own report of symptoms dated back to his active military service.

3. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998).

4. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

